Case 3:17-cv-01104-VLB Document 82-131 Filed 05/15/19 Page 1 of 3




                Exhibit 131
             Case 3:17-cv-01104-VLB Document 82-131 Filed 05/15/19 Page 2 of 3
                                                              Sunday, April 7, 2019 at 9:34:41 AM Paciﬁc Daylight Time

Subject: Important department update: Spanish and Portuguese
Date: Wednesday, September 14, 2016 at 12:34:06 PM Paciﬁc Daylight Time
From: Amy Hungerford <amy.hungerford@yale.edu>
To:      Department Community <itscomm2@yale.edu>
Dear ladder faculty colleagues in the Department of Spanish and Portuguese,

Last winter, in response to the recommendations of the external climate review, several changes were made in the
administration of the graduate program in the Department of Spanish and Portuguese. We have been encouraged by
the department’s acceptance of these changes and by the faculty’s desire to rebuild.

This positive step forward and continued conversations with members of the department have led us to conclude that
the Department of Spanish and Portuguese, despite its academic distinction, is of a size and configuration that will
make it difficult to rebuild without an infusion of support from the University. This, in turn, requires a temporary
reorganization of the department’s leadership structure.

The current chair of Spanish and Portuguese, Rolena Adorno, Sterling Professor of Spanish, will complete her term at
the end of the fall semester, and we are grateful for her long service to the department; she will take a well-earned
research leave in the spring term as planned. At this transitional moment, we will be appointing a Program Committee
of the Department of Spanish and Portuguese, consisting of all current ladder faculty in the department as well as a
number of tenured professors from related disciplines at Yale but also from disciplines more distant. Howard Bloch,
Professor of Humanities and Sterling Professor of French, has graciously agreed to serve as chair of Spanish and
Portuguese and thus to lead the Program Committee for a period of three years starting on January 1, 2017.

The faculty members joining the Program Committee have been selected for their commitment to a broad vision of the
department's future; those further afield intellectually have been selected for their experience, wisdom, and commitment
to academic excellence in the Humanities. The members of the Program Committee will be granted three-year terms
that are invested with full voting rights in the matter of departmental hires, promotions and reviews, and all other
matters of substantive departmental policy.

The following faculty have been appointed to three-year terms on the Program Committee. Their appointments, and
the work of the committee, will begin on January 1, 2017.

Howard Bloch, Professor of Humanities, Sterling Professor of French (Chair)
Ardis Butterfield, John M. Schiff Professor of English, Professor of French and of Music
Rüdiger Campe, Professor of Germanic Languages and Literatures, Professor of Comparative Literature
Edward Kamens, Sumitomo Professor of Japanese Studies (Director of Graduate Studies)
Mary Miller, Sterling Professor of History of Art
Irene Peirano Garrison, Associate Professor of Classics
Ian Quinn, Professor of Music
Claudia Valeggia, Professor of Anthropology

In addition, Diana Sorensen, James F. Rothenberg Professor of Romance Languages & Literatures and of Comparative
Literature and former Dean of Arts and Humanities at Harvard, will serve as an outside advisor to the department
during 2017 as it takes its first steps towards rebuilding. She is a specialist in nineteenth- and twentieth-centuries Latin
American literature, and in comparative literature, with additional expertise in cultural theory and gender theory.

The Program Committee of Department of Spanish and Portuguese will be encouraged in the spring term to develop a
request to the Humanities Advisory Committee and the Faculty Resource Committee to conduct a senior-level search
this year for one or more scholars of high standing who can help deliver the department's long-term vision. In addition
to an outstanding record of scholarly achievement, candidates would demonstrate potential for leadership, exceptional
citizenship, and a stellar record in both graduate and undergraduate teaching. The ideal hire may well be jointly
appointed in another department.

There will no doubt be questions about the details of these arrangements as we undertake the process of implementing


                                                                                                                 P5886Page 1 of 2
             Case 3:17-cv-01104-VLB Document 82-131 Filed 05/15/19 Page 3 of 3


them, and we will aim to answer these questions in a context of mutual trust and respect. The key premise in our
interactions remains what it has been: an unwavering commitment to Yale’s continued leadership in teaching and
research in the areas of Spanish and Portuguese. The department’s academic excellence is a historic legacy that we aim
to sustain for generations to come.

I speak on behalf of the President, Provost and the entire office of the FAS Dean when I say how much we look
forward to working with all of you as we together build a Spanish and Portuguese department for the new century: one
that will continue and expand Yale’s long tradition of leadership in this vital area.

A copy of this message will be shared shortly with the non-ladder faculty, graduate students, and staff.

Yours sincerely,

Amy Hungerford
Professor of English and American Studies
Dean of the Humanities Division




                                                                                                             P5887Page 2 of 2
